Exhibit 10.2
 




November 24, 2008


VIA HAND DELIVERY


Jeffrey W. Epstein
12010 Sunset Hills Road, 9th Flr
Reston, VA 20190




Dear Jeffrey:


This letter (“Letter Agreement”) confirms our agreement concerning the amendment
of the employment agreement between TerreStar Networks Inc., a Delaware
corporation (the “Company”) and you, dated as of January 15, 2008, as amended by
the letter agreement May 20, 2008 (the “Employment Agreement”), as needed to
comply with section 409A of the Internal Revenue Code (“Section 409A”).


The Company and you agree that the Employment Agreement is hereby amended in the
following regards:


1.             Definition of Termination of Employment


Deferred compensation under Section 409A may be paid upon “termination of
employment” if the plan expressly defines that term in accordance with Treasury
regulation section 1.409A-1(h).  Section 23(g) of the Employment Agreement
contains a problematic definition of “termination of employment” because the
definition is both underinclusive and overinclusive.  It is underinclusive
because it covers a complete termination of employment, but excludes a
substantial diminution in the level of services provided by the executive, which
is required under Treasury regulation section 1.409A-1(h).  It is overinclusive
because “termination of employment” is used throughout the Employment Agreement
in contexts other than in relation to deferred compensation, but section 23(g)
imputes to these contexts the less-than-intuitive definition under Treasury
regulation section 1.409A-1(h).  To refine the definition of “termination of
employment,” section 23(g) is hereby amended in its entirety to read as follows
(revisions marked):
 
(g)           “Termination of employment,” or words of similar import, as used
in this Agreement, means for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A of the Code, the
date as of which the Company and the Executive reasonably anticipate that no
further services will be performed by the Executive and shall be construed as
the date that the Executive first incurs aExecutive’s “separation from service”
for purposes ofas defined in Section 409A of the Code.
 

--------------------------------------------------------------------------------


 
2.             Six-Month Delay for Specified Employees


Section 409A requires a public company to delay for six months the payment to a
“specified employee” (as defined under Treasury regulation section 1.409A-1(i))
of certain severance that constitutes deferred compensation.  How a payment is
to be delayed for six months must be specified in the applicable
agreement.   Section 23(h) of the Employment Agreement does so, but it is
unclear whether the six-month delay affects an entire stream of payments or just
the portion that otherwise would have been payable during the six-month
period.  To clarify this ambiguity, section 23(h) of the Employment Agreement is
hereby amended in its entirety to read as follows (revisions marked):
 
(h)           If a payment obligation under this Agreement arises on account of
the Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
that is scheduled to be paid within six (6) months after such separation from
service shall accrue without interest and shall be madepaid within 15 days after
the end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive’s estate following his death.
 
3.             Miscellaneous


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws.  Except as modified by the terms of this Letter Agreement, the
Employment Agreement remains in full force and effect.  This Letter Agreement
shall not be modified, waived or amended except by a written agreement executed
by the parties hereto or their respective successors and legal
representatives.  This Letter Agreement shall inure to the benefit of and be
binding upon you, the Company and its successors and assigns.
 

--------------------------------------------------------------------------------


 
If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.



 
Very truly yours,
               
/s/ David Meltzer
   
David Meltzer
   
Chair, Compensation and Stock Option
Committee of the Board of Directors of
TerreStar Networks
                   
AGREED AND ACCEPTED:
                   
Jeffrey W. Epstein
     
Jeffrey W. Epstein
             
Date:
November 24, 2008
               

 
 
 
 

--------------------------------------------------------------------------------